        Case 1:21-cr-00487-RBK Document 9 Filed 06/23/21 Page 1 of 3 PageID: 37




      199A (Rev. 12/1 1) Order Setting Conditions ofRelease                                            Page 1 of          Pages



                                           UNITED STATES DISTRICT CouRT
                                                                     for the
                                                              District ofNew Jersey


                      United States ofAmerica
                                      V.
                                                                        )
                                                                        )
                         JOSEPH GEROMINI                                         Case No. CR. 21 487(RBK)



                                           ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1)     The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection ofa DNA sample ifit is authorized by 42 U.S.C.             § 14135a.
(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change ofresidence or telephone number.

(4)      The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
         the court may impose.

         Thedefendantmustappearat:                                                              ••,            •..   ._________




                                                                                        Place



         on
                                                                        Date and Time

         Ifblank, defendant will be notified ofnext appearance.

(5)      The defendant must sign an Appearance Bond, if ordered.
              Case 1:21-cr-00487-RBK Document 9 Filed 06/23/21 Page 2 of 3 PageID: 38




              (Rev. 12/11) Additional Conditions ofRelease                                                                               Page         of    _   Pages

                                                         ADDITIONAL          CONDITIONS           OF   RELEASE
        IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

(   )
            (6)       The defendant is placed in the custody of
                      Person or organization
                      Address (only Vabove is an organization)
                      City and state                       —                —         -    ———-——.




who agrees to(a)supervrse thedefèndant, (b)useevery efforttoassurethe defendant s appearance at all courtproceedmgs and(c)nob& the courtmmeuii
tfthe defendant violates a condition ofrelease or is no longer in the custodian’s custody.

                                                                               Signed:                                                     —




                                                                                                             Custodian                                      Date
(   ) (7)             The defendant must
     ( X )            (a) submit to supervision by and report for supervision to the Pretrial Services
                          telephone number         _.___         —,   , no later than


        C         )   fb) continue or actively seek employment.
        C         )   (c) continue or start an education program.
        ( X       )   (U) surrender any passport to:       Pretrial Services
        C X       )   (e) not obtain a passport or other international travel document.
        C x       )   (0 abide by the following restrictions on personal association, residence, or travel:       Travelresthcted to New 4çy______
                           unless otherwise approved bt Pretrial Services
        (   X     )   (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                          including: cpjatoun Iessinthepresenceofcounsel.                              ...
                                                                                                                                                  ...   .




        (         ) 0’) getmedicalorpsychiatrictreatment:
        (         ) (i) return to custody each     _•,__.___         at         o’clock after being released at                o’clock for employment, schooling,
                           orthefollowingpurposes:                                                                  ..




        (         ) (I)    maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                           necessary.
        (         )   (k) not possess a ftreann, destructive device, or other weaponS
        C X )          (I) not use alcohol (     ) at all ( X ) excessively.
        (         )   (m) not use or unlawfully possess a narcotic drug or other controlled substances defmed in 21 U.S.C.   § 802, unless prescribed by a licensed
                           medical practitioner.
        (         )   (ii) submittotestingforaprohibitedsubstanceifrequiredby thepretrial servicesofuiceorsupervisingofficer. Testingmaybe used with random
                           frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited
                           substancescreeningortesting. The defendantmustnotobstoict, attemptto obstruct, ortamperwith the efficiency andaccuracy ofprohibited
                           substance screening or testing.
        (         )   (0) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                           supervising officer.
        (         )   (p) participate in one ofthe following location restnction programs and comply with its requirements as directed
                           ( ) (i) Curfew. You are resthcted to your residence every day (              ) from                 to                 or (
                                                                                                                                                  ,         ) as
                                      directed by the pretrial services office or supervising officer; or
                           ( ) (ii) HomeDetention. Youareresfrictedtoyourresidencc atalltimesexceptforemployment; education; religious or           services; medical,
                                      substance abuse, or mental health treatment attorney visits; court appearances; court-ordered obligations; other activities
                                      approved m advance by the pretrial services office or supervismg officer or
                           ( )(üi) home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                      court appearances or other activities specifically approved by the court.
        (         )   (q) submit to location monitoring as directed by the prethal services office or supervising officer and comply with all ofthe program
                           requirements and instructions provided.
                                                                                                                                                                 or
                           t )You must pay all or part ofthe cost ofthe program based on your ability to pay as determined by the pretrial services office
                                 supervising officer,
        (         )    (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                           arrests, questioning, or traffic stops.
        (         )(s)            _   __    —S..——..—.—
                                                                                    ——.—       —..              ———————-—-        —.—           ——
        Case 1:21-cr-00487-RBK Document 9 Filed 06/23/21 Page 3 of 3 PageID: 39




AO 199C (Rev. 09/08) Advice of Penalties                                                                     Page        of          Pages
                                             ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any ofthe foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (Le., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim or informant retaliate or attempt to retaliate against a witness victim, or informant, or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious ifthcy involve a killing or attempted killing.
       If after release you knowingly fail to appear as the conditions of release require or to surrender to serve a sentence
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. Ifyou are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term offifteen years or more you will be fined
                                                                                                                         —



             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term offive years or more, but less than fifteen years you will be fined not
                                                                                                                     —



             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony you will be fined not more than $250,000 or imprisoned not more than two years, or both;
                               —



       (4) a misdemeanor you will be fined not more than $100,000 or imprisoned not more than one year, or both.
                              —



       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture ofany bond posted.

                                                     Acknowledgment of the Defendant

      I acknowledge that I am the defendant in this case and thatl am aware ofthe conditions ofrelease. I promise to obey alt conditions
ofrelease, to appear as directed, and surrender to serve any sentence imposed. I am aware ofthe penalties and sanctions set forth above.




                                                             I,
                                                             b
                                                                                        Defendant ‘S Signature



                                                                                            Ci0’ and State



                                                   Directions to the United States Marshal

( I)    The defendant is ORDERED released after processing.
( )     The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk orjudge that the defendant
        has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
        the appropriatejudge at the time and place specified.


Date:             6/23/2021                                                                         .

                                                                                      Judicial Officer’s Signature

                                                                                Hon. Sharon A. King, U.S.
                                                                                        Printedname and title




                     DISTRIBUTION:         COURT    DEFENDANT    PRETRIAL SERVICE       U.S. ATTORNEY          U.S MARSHAL
